           Case 1:19-cv-03377-LAP Document 321 Filed 05/27/21 Page 1 of 2




                             UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK



 VIRGINIA L. GIUFFRE,

          Plaintiff / Counterclaim Defendant,

     v.                                               Case No. 19-cv-03377-LAP

 ALAN DERSHOWITZ,

          Defendant / Counterclaim Plaintiff.


                SUPPLEMENTAL DECLARATION OF CHRISTIAN G. KIELY

          I, Christian G. Kiely, hereby declare as follows:

          1.     I am counsel to Defendant and Counterclaim Plaintiff Alan Dershowitz

(“Professor Dershowitz”) in this action. I make this supplemental declaration in further support of

Professor Dershowitz’s Motion to Compel the Production of Certain Attorney-Client

Communications on the Basis of Waiver, or, in the Alternative, Request for Zolin Examination.

          2.     Attached hereto as Exhibit A and submitted under seal is a true and correct copy

of excerpts of the transcript of the May 7, 2021 deposition of Sharon Churcher in this action.

          I declare under penalty of perjury that the foregoing is true and correct.


                                                                /s/ Christian G. Kiely
                                                                Christian G. Kiely

                                                                Dated: May 27, 2021
         Case 1:19-cv-03377-LAP Document 321 Filed 05/27/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was sent via the Court’s electronic filing
system, and served to all counsel of record on May 27, 2021.


                                              /s/ Christian G. Kiely
                                              Christian G. Kiely




                                                 2
